Citation Nr: 1025514	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  04-21 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a rating in excess of 10 percent for left 
pyeloplasty with hydronephrosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from September 1954 to 
October 1957.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The Veteran 
testified before the undersigned at a hearing held at his local 
RO in June 2007.  

The issue on appeal was previously before the Board in November 
2007 and December 2008 when it was remanded both times for 
additional evidentiary development and/or to cure a procedural 
defect.  


FINDING OF FACT

The service-connected left pyeloplasty with hydronephrosis is not 
manifested by any renal colic.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent rating for left 
pyeloplasty with hydronephrosis are not met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic 
Code 7509 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and assistance 
provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  The 
Board finds that the Veteran has been notified of the applicable 
laws and regulations which set forth the criteria for entitlement 
to an increased rating.  The discussions in December 2002 and 
December 2007 VCAA letters have informed the Veteran of the 
information and evidence necessary to warrant entitlement to an 
increased rating for the service-connected left pyeloplasty with 
hydronephrosis.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The requirements of 38 C.F.R. § 3.159(b)(1) have been met with 
regard to the increased rating claim.  The Board finds that all 
notice required by VCAA and implementing regulations was 
furnished to the Veteran and that no useful purpose would be 
served by delaying appellate review to send out additional VCAA 
notice letters.

In this case, the RO's decision came before complete notification 
of the Veteran's rights under the VCAA.  It is arguable that the 
VCAA notice was not timely.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  The Board finds, however, that any defect with 
respect to the timing of the VCAA notice in this case was 
harmless error for the reasons specified below.  Subsequent to 
the rating decision on appeal, the RO did provide notice to the 
Veteran regarding what information and evidence was needed to 
substantiate the increased rating claim and the Veteran has had 
the chance to submit evidence in response to the VCAA letter.  
Under these circumstances, the Board finds that all notification 
and development action needed to render a fair decision on the 
increased rating claim has been accomplished and that 
adjudication of the claim, without directing or accomplishing any 
additional notification and/or development action, poses no risk 
of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

All the VCAA requires is that the duty to notify is satisfied, 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once this 
has been accomplished, all due process concerns have been 
satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's VA medical records are in the file as well as the 
identified private medical records.  The Veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the increased rating claim.  The 
duty to assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the veteran.  Green 
v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 
3.327(a) (2009).

The RO provided the Veteran with appropriate VA examinations for 
the increased rating claim.  Physical examinations were conducted 
in 2006 and 2009 and the Veteran's subjective complaints as well 
as objective findings were recorded.  Opinions were provided with 
supporting rationale.  There is no objective evidence indicating 
that there has been a material change in the severity of the 
service-connected left pyeloplasty with hydronephrosis since the 
Veteran was last examined in 2009.  38 C.F.R. § 3.327(a).  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining VA examinations or opinions concerning the 
increased rating claim has been met.  38 C.F.R. § 3.159(c)(4).

The Board finds that the requirements of 38 C.F.R. § 3.159(c)(4) 
have been met.  No additional pertinent evidence has been 
identified by the Veteran as relevant to the issue.  Under the 
circumstances of this particular case, no further action is 
necessary to assist the Veteran.

Competency and Credibility

The appellant can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  However, the appellant 
as a lay person has not been shown to be capable of making 
medical conclusions; thus, his statements regarding causation are 
not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Competent medical evidence means evidence provided by a 
person who is qualified through education, training or experience 
to offer medical diagnoses, statements or opinions.  See Duenas 
v. Principi, 18 Vet. App. 512, 520 (2004).  A layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see 
also Bostain v. West, 11 Vet. App. 124, 127 (1998).  While the 
appellant is competent to report what comes to him through his 
senses, he does not have medical expertise.  See Layno v. Brown, 
6 Vet. App. 465  (1994).  

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that lay evidence is one type 
of evidence that must be considered and competent lay evidence 
can be sufficient in and of itself.  The Board retains the 
discretion to make credibility determinations and otherwise weigh 
the evidence submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would 
include weighing the absence of contemporary medical evidence 
against lay statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving "veins 
that are unnaturally distended or abnormally swollen and 
tortuous."  Such symptomatology, the Court concluded, was 
observable and identifiable by lay people.  Because varicose 
veins "may be diagnosed by their unique and readily identifiable 
features, the presence of varicose veins was not a determination 
'medical in nature' and was capable of lay observation."  The 
Court found the veteran's lay testimony regarding varicose vein 
symptomatology in service represented competent evidence.  

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition (noting 
that sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends to 
the first two as well.  Whether lay evidence is competent and 
sufficient in a particular case is a fact issue.

Although the appellant is competent in certain situations to 
provide a diagnosis of a simple condition such as varicose veins, 
the Appellant is not competent to provide evidence as to more 
complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. 
App. 456 (2007).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") and 
credibility ("a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted")).  See Barr. 

The issue on appeal does not involve a simple diagnosis or 
medical assessment.  See Jandreau; see also Woehlaert.  The 
appellant is not competent to provide more than simple medical 
observations such as reporting he experiences pain.  The 
appellant is not competent to provide a complex medical opinion 
regarding the etiology of the pain and any link it has to the 
service-connected left pyeloplasty with hydronephrosis.  The 
Board also finds the Veteran is not competent to provide an 
opinion as to whether the pain he experiences constitutes renal 
colic.  This is a complex medical question.  See Barr.  


Analysis

Disability evaluations are determined by comparing a veteran's 
present symptomatology with criteria set forth in the VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based on average impairment in earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which of 
two ratings applies under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 
4.3.  The Veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).

While the Veteran's entire history is reviewed when assigning a 
disability evaluation (see 38 C.F.R. § 4.1), where an award of 
service connection has already been established and only an 
increase in the disability rating is at issue, it is the present 
level of disability that is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  A recent decision of the United 
States Court of Appeals for Veterans Claims (Court) has held that 
in determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  In other words, where the evidence contains 
factual findings that demonstrate distinct time periods in which 
the service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course of 
the appeal, the assignment of staged ratings would be necessary.  
An evaluation of the level of disability present also includes 
consideration of the functional impairment of the Veteran's 
ability to engage in ordinary activities, including employment.  
38 C.F.R. § 4.10.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all disability 
ratings are then combined in accordance with 38 C.F.R. § 4.25.  
However, the evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is not allowed.  See 38 
C.F.R. § 4.14.  A claimant may not be compensated twice for the 
same symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 
U.S.C.A. § 1155).  This would result in pyramiding, contrary to 
the provisions of 38 C.F.R. § 4.14.  However, if a veteran has 
separate and distinct manifestations attributable to the same 
injury, they should be compensated under different diagnostic 
codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225, 230 (1993).

In September 2002, the Veteran submitted a claim of entitlement 
to an increased rating for his service-connected left pyeloplasty 
with hydronephrosis.  The service-connected left pyeloplasty with 
hydronephrosis is currently evaluated as 10 percent disabling 
under Diagnostic Code 7509.  Diagnostic Code 7509 provides that 
hydronephrosis is rated as 10 percent disabling when there is 
only an occasional attack of colic, not infected and not 
requiring catheter drainage.  38 C.F.R. § 4.115b, Diagnostic Code 
7509.  A 20 percent evaluation is warranted when there are 
frequent attacks of colic, requiring catheter drainage.  Id.  A 
maximum 30 percent evaluation is for application when there are 
frequent attacks of colic with infection (pyonephrosis), with 
impaired kidney function.  Id.  If hydronephrosis is severe, it 
is rated as renal dysfunction.  Id.  Under 38 C.F.R. § 4.115b, a 
60 percent evaluation is warranted for renal dysfunction when 
there is constant albuminuria with some edema; or, definite 
decrease in kidney function; or, hypertension at least 40 percent 
disabling under Diagnostic Code 7101.  See 38 C.F.R. § 4.115b.  
An 80 percent evaluation is for application when there is 
persistent edema and albuminuria with BUN 40 to 80 mg%; or, 
creatinine 4 to 8 mg%; or, generalized poor health characterized 
by lethargy, weakness, anorexia, weight loss, or limitation of 
exertion.  Id.  A maximum 100 percent evaluation is for 
application when renal dysfunction requires dialysis or precludes 
more than sedentary activity from one of the following: 
persistent edema and albuminuria; or BUN more than 80 mg%; or, 
creatinine more than 8 mg%; or, markedly decreased function of 
kidney or other organs, especially cardiovascular.  Id.

The Board finds that an increased rating is not warranted for the 
service-connected disability.  While the pertinent records 
document that the main symptom consistently reported by the 
Veteran is a complaint of left side pain, this reported 
symptomatology has not been linked to renal colic.  There is no 
competent evidence of record demonstrating that the service-
connected left pyeloplasty with hydronephrosis is productive of 
any attacks of colic during the appeal period.  

A renal and pelvic ultrasound which was conducted in February 
2006 was interpreted as revealing that the right kidney was 
smaller than the left.  There was a possibility of parapelvic 
multiple renal cyst associated with ectasis versus obstruction of 
the collecting system that cannot be differentiated.  The 
impression was left hydronephrosis versus parapelvic cyst versus 
ectasia.

A renal scan was conducted in February 2006.  The impression was 
delayed excretion bilaterally, left more than right with no 
evidence of total obstruction.  

In March 2006, a private physician reported that he had treated 
the Veteran in the past for benign prostatic hypertrophy and 
stone disease.  It was noted that the Veteran had a history of 
having undergone a left pyeloplasty in the service many years 
prior and had recently developed left flank pain.  Studies 
performed by VA were referenced as being consistent with 
recurrence of obstruction at the region of the ureteropelvic 
junction on the left side.  

An April 2006 private clinical record indicates the Veteran's 
chief complaint was left flank pain.  The Veteran reported a 
history of recurrent left flank pain which had increased in the 
last six months.  A cystoscopic examination was conducted.  The 
impression was probable recurrent left ureteropelvic junction 
obstruction and history of benign prostatic hypertrophy.  

A private hospitalization record dated in April 2006 demonstrates 
that the Veteran presented with left flank pain which had been 
intermittent but worse for the past six months.  No voiding 
dysfunction was noted with an excellent stream.  

In May 2006, a private physician wrote that he had been treating 
the Veteran since 2006.  The Veteran had recently experienced 
recurrent left flank pain requiring investigation which showed a 
probably recurrent ureteropelvic junction obstruction.  In April 
2006, the Veteran underwent a retrograde pyelography which 
revealed a probable obstruction to the outlet of the kidney and a 
double-J stent was inserted.  While the stent was in place, the 
Veteran's symptoms completely subsided.  The stent was removed in 
May 2006.  

A VA examination was conducted in July 2006.  The Veteran 
complained of sharp pains in the left flank which radiated 
towards the front, overlying the region of the left flank scar.  
The symptoms had been present for approximately four or five 
months.  The pains were pulsatile every few seconds, varying 
between sharp and flat.  He took no medication for the pain.  
Physical examination revealed tenderness along the entire 
superior aspect of the left flank scar immediately above the 
flank scar.  There was no definite renal tenderness.  The 
assessment was congenital left UPJ, ureteropelvic obstruction 
status post left pyeloplasty in service, normal overall renal 
function and bilateral equal renal perfusion.  There was no 
significant obstruction of the left kidney.  There was delayed 
excretion, left more than right, and there was a minimal drainage 
problem, more on the left side.  The examiner opined that the 
pain and tenderness reported by the Veteran was likely secondary 
to the left flank incision and may be muscular and/or neuritic in 
type.  The examiner opined that the pains reported by the Veteran 
are not likely due to the kidney itself but are notably related 
to the scar of the left pyeloplasty.  The examiner found that 
there was no history to suggest renal colic.  

A May 2007 VA clinical record indicates the Veteran had a history 
of hydronephrosis status post urology symptoms the prior year and 
was informed to repeat his kidney imaging.  

The Veteran testified before the undersigned in June 2007 that, 
in 2006, he experienced severe pain in the kidney with pain 
radiating into the penis.  The pain would be relieved with 
urination.  He reported that a renal scan indicated that the left 
kidney was not flowing properly and a surgical procedure was 
performed by a private health care provider.  He complained of 
pain and an inability to urinate.  When he was able to urinate, 
the pain would be relieved for a few hours or a few days and 
would then return. 

The most recent VA examination for compensation and pension 
purposes was conducted in December 2009.  It was noted that the 
Veteran underwent a left pyeloplasty during active duty for a 
congenital disorder and, since that time, there is expected 
residual dilation of the left kidney.  The Veteran reported 
intermittent pains in the left kidney area which occurred 
approximately twice per week and had been recurring since 1956.  
The pain may last for a couple of minutes.  The assessment was 
history of congenital ureteropelvic junction obstruction and 
history of service-connected left side renal pyeloplasty.  The 
pyeloplasty seemed to have been mostly successful.  Residual 
permanent left side dilation of the left side was to be expected.  
There was residual left side dilation and some persistent 
narrowing shown on computed tomography (CT) scan.  There were no 
stones or cysts revealed on the CT scan.  The Veteran was noted 
to have mildly depressed renal function.  The mildly depressed 
renal function may be due to overall, bilateral slightly reduced 
function.  The examiner opined that the slightly reduced renal 
function is less likely to be attributed to any persistent 
functional obstruction of the left kidney.  The pains in the left 
side described by the Veteran were found by the examiner to be 
more of the character of somatic type pain.  The pains did not 
sound to the examiner to be renal colic in nature.  The pains in 
the left side were unlikely due to the left kidney obstruction.  
The examiner recommended further testing to track renal function.  

In a statement which was received in February 2010, the Veteran 
reported that he was awaking to urinate four to five times per 
night and six to seven times or more per day.  He alleged that, 
when he emptied his bladder, there were traces of blood and he 
had pain in his kidney.  He also reported an inability to hold 
his urine.  

The evidence set out above demonstrates that the two health care 
providers who provided opinions as to whether the Veteran 
experiences renal colic opined that the Veteran did not 
experience renal colic.  The Board finds that the opinions 
included in the reports of the two VA examinations in 2006 and 
2009 to be more probative of whether the Veteran experiences 
renal colic over the Veteran's reports of left flank 
symptomatology.  The Board finds that the determination as to 
whether the left flank pain symptomatology reported by the 
Veteran documents renal colic is a complex medical question which 
the Veteran is not competent to provide an opinion on.  As set 
out above, the Veteran is competent to report on the presence of 
pain but is not competent to provide evidence on complex medical 
questions.  Based on this, the Board finds that the evidence of 
record demonstrates that the Veteran did not experience any renal 
colic at any time during the appeal period.  An increased rating 
based on the presence of renal colic is not warranted.  

As set out above, the main complaint reported by the Veteran to 
be associated with his service-connected disability is a 
complaint of left flank pain.  The examiner who conducted the 
2006 VA examination attributed this pain to the surgical scar on 
the Veteran's left side which was the residual of the in-service 
pyeloplasty.  In July 2006, service connection was granted for 
the tender and painful left pyeloplasty scar and a 10 percent 
disability evaluation was assigned.  The Board notes that to 
compensate the Veteran a second time for his reports of left 
flank pain, based on the underlying residual of the pyeloplasty 
would amount to an impermissible pyramiding of symptomatology.  
The evaluation of the same disability under various diagnoses is 
to be avoided.  That is to say that the evaluation of the same 
manifestation under different diagnoses, a practice known as 
"pyramiding," is to be avoided.  See 38 C.F.R. § 4.14.  The 
critical inquiry in making such a determination is whether any of 
the symptomatology is duplicative or overlapping.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).  In this case, the main 
symptomatology reported by the Veteran is left flank pain for 
which he already is receiving a compensable evaluation and this 
evaluation is the schedular maximum under the pertinent 
Diagnostic Code.  

The Board notes that there is some evidence of record indicating 
that there may be impairment of kidney function.  However, there 
is no indication that this was due to frequent attacks of colic.  
As set out above, the competent evidence of record weights 
against a finding that the service-connected disability is 
manifested by any colic.  A 30 percent evaluation is not 
warranted under Diagnostic Code 7509.  

There is no evidence of record which indicates, in any way, that 
the Veteran experiences severe hydronephrosis which would allow 
the disability to be evaluated under the criteria for evaluation 
of renal dysfunction as set out under Diagnostic Code 7509.  The 
examiner who conducted the most recent VA examination found that 
the slightly reduced renal function noted was less likely to be 
attributed to any persistent functional obstruction of the left 
kidney.  This opinion, which essentially indicates that any renal 
dysfunction experienced by the Veteran was not due to the 
service-connected disability is not contradicted by any other 
medical evidence of record.  The Board finds that the probative 
medical evidence demonstrates that the Veteran does not 
experience renal dysfunction as a result of the service-connected 
disability.  

The Board also has considered whether the Veteran is entitled to 
a greater level of compensation on an extra-schedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).  An exceptional case is said to include such factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of the 
regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture such 
that the available schedular evaluation for the service-connected 
disability is inadequate.  A comparison between the level of 
severity and symptomatology of the Veteran's left pyeloplasty 
with hydronephrosis with the established criteria found in the 
rating schedule (Diagnostic Code 7509) for this disability shows 
that the rating criteria reasonably describe the Veteran's 
disability level and symptomatology (i.e., pain).  

Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, 
the degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability."  Factors such as requiring 
periodic medical attention are clearly contemplated in the 
Schedule and provided for in the evaluations assigned herein.  
What the Veteran has not shown in this case is that the service-
connected disability's manifestations have resulted in unusual 
disability or impairment that has rendered the criteria and/or 
degrees of disability contemplated in the Schedule impractical or 
inadequate.  There is no evidence of record that indicates that 
the service-connected pyeloplasty with hydronephrosis is 
productive of occupational impairment in any way.  The Veteran 
was retired prior to submission of the present appeal.  There is 
evidence indicating that the Veteran was hospitalized in 2006 for 
treatment for left flank pain.  However, the Board finds that a 
single hospitalization does not equate to "frequent periods of 
hospitalization."  Accordingly, consideration of 38 C.F.R. § 
3.321(b)(1) is not warranted in this case. 

In determining whether a higher rating is warranted for service-
connected disability, VA must determine whether the evidence 
supports the Veteran's claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In this case, the 
preponderance of the evidence is against a rating in excess of 10 
percent for the service-connected pyeloplasty with hydronephrosis 
at any time during the appeal period.  A staged rating is not 
warranted.  


ORDER

The appeal is denied.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


